PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Splichal et al.
Application No. 15/441,553
Filed: 24 Feb 2017
For: Proprioceptor Stimulation Material


:
:
:
:	DECISION ON PETITION
:



This is a decision on the PETITION TO WAIVE EXTENSION OF TIME FEES PURSUANT TO 37 CFR 1.137(a), filed March 11, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application. The petition includes a statement that the delay was because the practitioner, applicant, or at least one inventor was personally affected by the Coronavirus outbreak such that they were unable to file a timely reply. Applicant is requesting relief under the CARES Act.

The petition under 37 CFR 1.137(a) is DISMISSED as inappropriate, and relief under the CARES Act is inappropriate.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The Office mailed a final Office action on October 22, 2020, which set a three month period with extensions of time available under 37 CFR 1.136(a). Applicant filed the present petition, two foreign references, and an amendment/request for reconsideration on March 11, 2021. 

It is noted that petitioner filed a statement of delay due to the COVID-19 outbreak within the present petition. The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines five times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 notice, the April 28, 2020 Notice, the May 27, 2020 Notice, the June 11, 2020 Notice, and the June 29, 2020 Notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. 

Per the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of April 28, 2020:  Any reply to an Office notice or action issued during examination due between, and inclusive of both March 27, 2020 and May 31, 2020 will be considered timely if filed on or before June 1, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak.  

Per the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of May 27, 2020:  For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely if filed by June 1, 2020, will now be deemed timely filed if filed by July 1, 2020. 

Turning to the specifics of this case:  The three month due date for reply to the October 22, 2020 final Office action fell on Friday, January 22, 2021, which is after the COVID-19 relief period for a small entity. Waiver of extension of time fees under the Office’s CARES Act notices is inappropriate.

Fortunately, applicant may timely reply as late as April 22, 2021 with a three month extension of time under 37 CFR 1.136(a).

The petition under 37 CFR 1.137(a) is dismissed as inappropriate, as the application is not currently abandoned.

In order to streamline prosecution, the reply, filed March 11, 2021 has been reviewed. Examiner Simone has indicated that the reply filed on March 11, 2021 is not a proper reply to the October 22, 2020 final Office action.  A proper reply would be:  (1) a Notice of Appeal, (2) the filing of a continuing application, (3) an amendment after final that makes the case ready for issuance or (4) an RCE.  To be a proper reply, an amendment after final must eliminate all of the Examiner's objections and rejections, and thus place the case in prima facie condition for allowance. The amendment/request for reconsideration filed with the present petition fails to place this application in prima facie condition for allowance, as is explained in the enclosed Advisory action. 

Petitioner is encouraged to file a proper reply to the October 22, 2020 final Office action and a petition for a three month extension of time under 37 CFR 1.136(a) and required fee by April 22, 2021 at the latest. If the April 22, 2021 deadline is missed and/or a proper reply to the October 22, 2020 final Office action is not filed, then the application will be abandoned.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Advisory Action